Citation Nr: 0829798	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the back.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The veteran's case comes from the VA 
Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  A July 1970 rating decision denied the veteran's claim of 
entitlement to service connection for residuals of a gunshot 
wound (GSW) to the back.

2.  Evidence associated with the claims file since the July 
1970 rating decision includes relevant service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim.

3.  The evidence of record shows that the veteran's residuals 
of a GSW to the back were incurred as a direct result of an 
act of willful misconduct.

4.  The competent medical evidence of record does not show a 
current diagnosis of post-traumatic stress disorder (PTSD) 
for VA purposes.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1970 rating decision 
is new and material, and therefore, the claim of entitlement 
to service connection for residuals of a GSW to the back is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  Service connection is not warranted for residuals of a 
GSW to the back.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, (2007).

3.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in December 2005 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in July 2006, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  While the veteran was 
not provided with information regarding the requirements to 
reopen a previously denied claim prior to initial 
adjudication, the Board is reopening the claim of entitlement 
to service connection for residuals of a GSW to the back.  As 
such, this decision poses no risk of prejudice to the veteran 
with respect to the new and material evidence portion of that 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The veteran's service medical records, service personnel 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations were 
provided to the veteran in connection with his PTSD claim.  
VA examinations have not been accorded the veteran in 
connection with his residuals of a GSW to the back, because 
the existence of this disability is not in dispute and the 
determination of etiology on this issue is a factual matter 
and not a medical matter.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

New and Material GSW Residuals

An unappealed rating decision in July 1970 denied the 
veteran's claim of entitlement to service connection for 
residuals of a gunshot wound to the back on the basis that it 
pre-existed military service.  The relevant evidence of 
record at the time of the July 1970 rating decision consisted 
of the veteran's service medical records and a June 1970 VA 
medical examination report.
 
The veteran did not file a notice of disagreement after the 
July 1970 rating decision.  Therefore, the July 1970 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In July 2005, a claim to reopen the issue of entitlement to 
service connection for residuals of a gunshot wound to the 
back was received.  Evidence of record received since the 
July 1970 rating decision includes the veteran's service 
personnel records.  Notwithstanding the above discussed 
requirements, if, at any time after VA issues a decision on a 
claim, VA receives or associates with the claims folder 
relevant service department records that existed, but were 
not of record, at the time of the initial adjudication, VA 
must reconsider the claim.  38 C.F.R. § 3.156(c).  In this 
case, the veteran's service personnel records qualify as 
service department records that existed, but were not of 
record, at the time of the initial adjudication.  
Furthermore, the Board notes that the service personnel 
records are relevant to the claim on appeal, as they relate 
to whether the veteran's GSW residuals pre-existed military 
service or were incurred during military service.  
Accordingly, the new evidence satisfies the requirements of 
38 C.F.R. § 3.156(c) and the claim of entitlement to service 
connection for residuals of a GSW to the back is reopened.

Service Connection GSW Residuals

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.301.

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  An action will be 
willful misconduct if it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  However, a mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  

The veteran's service medical records include multiple 
reports of GSW residuals.  A September 1968 medical report 
stated that the veteran complained of buckshot in his right 
index finger.  A second September 1968 medical report stated 
that the veteran complained of buckshot in his left index 
finger.  In an October 1968 medical report, the veteran 
complained of old shotgun wounds which he stated occurred in 
July.  The impression was buckshot wound.  In two separate 
November 1968 medical reports, the veteran complained of 
buckshot in his back which was still working its way up to 
the surface.  A third November 1968 medical report stated 
that the veteran complained of old wounds in his back caused 
by buckshot.

In a December 1968 medical report, the veteran asked to have 
buckshot removed from his back.  In a second December 1968 
medical report, the veteran stated that he received buckshot 
in his back "in an accident back in June or July."  The 
veteran reported arriving in Vietnam in August and having 
back pain when carrying his pack due to it pressing on the 
buckshot in his back.  The diagnosis was buckshot in back and 
buttocks which was an old injury.  In a third December 1968 
medical report, the veteran complained of being shot with 
buckshot.  The examiner indicated that the injury existed 
prior to service.  On x-ray examination, there was buckshot 
in the veteran's soft tissue.  A January 1969 medical report 
stated that the veteran had buckshot in his back.  An October 
1969 separation medical examination report stated that the 
veteran had a scar on his back.

The veteran's service personnel records show that he was 
absent without leave for 3 separate periods between February 
1968 and May 1968.  The veteran was confined in detention at 
Fort Knox, Kentucky from May 17, 1968 to July 31, 1968.  On 
June 21, 1968 while a prisoner at Fort Knox, the veteran 
attempted to escape from lawful confinement.  The veteran 
arrived in Vietnam on August 13, 1968.

After separation from military service, in an April 1970 
claim for compensation, the veteran reported that his GSW to 
the back was incurred in April 1968.  The veteran reported 
that he was treated for the GSW at the base hospital in Fort 
Knox, Kentucky, between April 1968 and June 1968.

On physical examination, a June 1970 VA medical examination 
report found approximately 24 superficial scars on the 
posterior thorax and lumbar region extending from the lower 
angle of the scapula to the upper buttocks.

In a July 2005 claim for compensation, the veteran stated 
that he sustained a shotgun wound at Fort Knox, Kentucky.

A June 2006 statement from the veteran's representative 
stated that the veteran "reports a prison guard shot him 
with buckshot when he attempted to escape from the [Fort] 
Knox, [Kentucky] stockade."

In a January 2007 VA form, the veteran stated that he 
experienced an accident in 1968 while serving in the U.S. 
Army.  He stated that at the time the accident occurred he 
was "absent without leave."  He answered "yes" to the 
question "Were alcoholic intoxicants, narcotics, drugs, or 
misconduct of any kind on the part of persons concerned 
involved in this accident?"  The veteran wrote "Trying to 
escape from stockade" as an explanation to his answer.  The 
veteran indicated that civilian or military police made a 
report of the accident and gave the location as Fort Knox, 
Kentucky.  Under the full description of how the accident 
occurred, the veteran wrote "shot trying to run from work 
detail."

A June 2007 VA email correspondence indicated that the 
veteran claimed that the GSW residuals were incurred in 
Vietnam at the same time that one of his friends was killed.  
Evidence of record indicates that the veteran's friend was 
killed on January 5, 1969.


The evidence of record shows that the veteran received a GSW 
to the back during active military service.  The veteran's 
enlistment medical examination did not note any back disorder 
or GSW residuals of any kind, while his service medical 
records include numerous reports of both.  In addition, every 
single date provided in the evidence of record for the 
occurrence of the GSW places it within the veteran's period 
of military service.  The only evidence of record which 
states otherwise is the December 1968 medical report, which 
noted that the injury existed prior to service.  This report 
gave no basis of any kind for this finding and it is directly 
contradicted by all other evidence of record regarding the 
issue.  As such, the Board finds that the veteran incurred a 
GSW to the back during active military service.

However, the evidence of record also shows that the veteran's 
GSW to the back was the direct result of willful misconduct.  
The veteran has consistently and repeatedly stated that his 
GSW residuals were incurred as a result of an attempted 
escape from confinement at Fort Knox, Kentucky.  With one 
exception, every date and statement the veteran has ever 
provided are consistent with such an event.  This exception 
is noted in the June 2007 VA email correspondence which 
reported that the veteran claimed the GSW was incurred at the 
same time his friend was killed in Vietnam.  However, the 
medical evidence of record clearly shows that the veteran had 
the GSW residuals in late 1968, and his friend was not killed 
until January 1969.  Thus, this claim of occurrence is 
conclusively contradicted by the evidence of record.  
Furthermore, an attempt to escape from prison is considered 
"willful misconduct" for VA purposes within every possible 
definition of the term.  Accordingly, the evidence of record 
shows that the veteran's GSW was incurred as a direct result 
of an act of willful misconduct.  As such, service connection 
for residuals of a GSW to the back is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the veteran's residuals of 
a GSW to the back were incurred as a direct result of willful 
misconduct, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Service Connection PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125 (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, a May 2006 VA 
psychiatry consultation report stated that the veteran 
reported symptoms of irritability, anger, isolation, crowd 
avoidance, startlement, intrusive thoughts, intrusive 
memories, hyperalertness, and suspiciousness.  The veteran 
also reported sleep impairment and nightmares.  On mental 
status examination, the only abnormalities noted were that 
the veteran's mood was slightly anxious and his affect was 
restricted.  The impression was PTSD.

An August 2006 VA history and physical report stated that the 
veteran had a past medical history of combat-related PTSD.  
Subsequently, two separate August 2006 VA patient education 
group sessions gave assessments of chronic PTSD.

A September 2006 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that he had previously "tested positive" for PTSD.  
He reported that his symptoms "include his attitude" and 
that he constantly thinks of his friend who was killed in 
Vietnam.  He reported sleep impairment, but denied easy 
startlement, hypervigilance, and suicidal ideation.  The 
veteran reported occasional auditory hallucinations and 
occasional nightmares.  He reported that his mood was 
"usually pretty good" but that he was easily angered.  The 
veteran also reported "vague memory complaints."  On mental 
status examination, no abnormalities were noted.  The Axis I 
diagnosis was alcohol dependence in full, sustained 
remission.  The Axis II diagnosis was antisocial personality 
disorder.  The examiner stated that the veteran

does not meet criteria for [PTSD] based 
on DSM-IV criteria.  [He] reports 
symptoms of re-experiencing.  His 
symptoms of mood lability, anger, 
fighting, and be[ll]igerence appear to be 
long-standing as he had an extensive 
legal history prior to military 
experience.  His symptoms are less likely 
as not due to service stressors.

A June 2007 VA outpatient medical report stated that a PTSD 
screening of the veteran was negative.  A second June 2007 VA 
outpatient medical report gave an assessment of major 
depressive disorder secondary to PTSD and combat-related 
PTSD.

An October 2007 VA psychiatry consultation report stated that 
the veteran had a long history of antisocial behavior and 
legal problems since he was a teenager.  The veteran reported 
that he went into the military to avoid incarceration.  He 
reported intrusive thoughts, nightmares, anger, irritability, 
isolation, and hypervigilance.  After mental status 
examination, the examiner stated that the veteran had 
"symptoms of PTSD."  The impressions were cannabis 
dependence, alcohol dependence, and PTSD provisional.

A December 2007 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported persistent re-experiencing symptoms and recurrent 
nightmares and daily intrusive thoughts.  The examiner stated 
that the veteran's avoidance symptoms did not meet the DSM-IV 
criteria for PTSD.  After a complete review of the veteran's 
history and a mental status examination, the Axis I diagnoses 
were alcohol dependence in questionable remission and 
cannabis abuse.  The Axis II diagnosis was antisocial 
personality traits.  The examiner stated that the veteran

does not meet criteria for [PTSD] based 
on DSM-IV criteria.  [He] reports 
symptoms of re-experiencing; other than 
this he does not give consistent or 
unique symptoms of hyperarousal or 
avoidance.  His symptoms of mood 
lability, aggressiveness, disregard for 
the law, pervasive irresponsibility, 
history of poor social interactions, and 
general lack of remorse appear to be 
chronic and are likely more a result of 
his alcohol dependence along with 
underlying antisocial personality traits. 
. . . His symptoms are less likely as not 
due to service stressors.

The medical evidence of record includes several VA medical 
reports which provide diagnoses of PTSD.  However, the 
preponderance of the medical evidence of record does not show 
that the veteran has a current diagnosis of PTSD for VA 
purposes.  As noted above, for VA purposes, a diagnosis of 
PTSD must conform to the criteria of DSM-IV.  38 C.F.R. § 
4.125.  The preponderance of the medical evidence of record 
does not provide a diagnosis of PTSD that conforms to the 
criteria of DSM-IV.  The August 2006 VA history and physical 
report, the August 2006 VA patient education group sessions, 
and the June 2007 VA outpatient medical report did not 
include a mental status examinations.  Accordingly, these 
diagnoses do not conform to the criteria of DSM-IV.  The 
October 2007 VA psychiatry consultation report only stated 
that the veteran had "symptoms of PTSD" and a 
"provisional" diagnosis.  This is not a conclusive 
diagnosis of PTSD that conforms to the criteria of DSM-IV and 
thus it is not sufficient for VA purposes.  While the May 
2006 VA psychiatry consultation report included a mental 
status examination and an impression of PTSD, the examination 
was brief and included very little detail.  Additionally, 
there is no evidence that the veteran's claims file was 
reviewed.  Furthermore, there is no indication whatsoever 
that a proper DSM-IV multi-axial diagnosis was given.

In contrast, both the September 2006 and December 2007 VA 
PTSD examination reports included lengthy and detailed 
discussions of the veteran's social and medical history after 
a review of the claims file.  After a complete mental status 
examination, both of these examination reports provided a 
DSM-IV multi-axial diagnosis, neither of which included 
diagnoses of PTSD.  In addition, both examiners specifically 
stated that the veteran did not meet the criteria for a 
DSM-IV diagnosis of PTSD and based their opinions on relevant 
portions of the veteran's reported history and his mental 
status examination.

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD for VA purposes.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a current 
diagnosis of PTSD for VA purposes.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the preponderance of the medical 
evidence of record does not show that the veteran has a 
current diagnosis of PTSD for VA purposes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the preponderance of the medical evidence of 
record does not show the veteran has a current diagnosis of 
PTSD for VA purposes.  As such, service connection for PTSD 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record does not show that the veteran has 
a current diagnosis of PTSD for VA purposes, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for residuals of a GSW to the back is 
denied.

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


